DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
1.       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dave Fox, Esq., Attorney of Record (Reg. No. 38,807) on 04/08/2021.
Claim 1 has been amended and replaced by the following: 
--1. 	(Currently Amended) A deflector for a condenser, wherein the condenser has an inlet in communication with a compressor, and a deflector for guiding a refrigerant gas flow from the compressor is arranged in the condenser and at a position close to the inlet, wherein the deflector is provided with a deflecting structure projecting toward the inlet, and the deflecting structure is configured as impermeable to the refrigerant gas flow, wherein the deflector is configured to guide all refrigerant gas flow from the compressor; wherein the deflector has a curved cross section including a curved peak directed to the inlet and a curved trough on each side of the curved peak.--
Claims 2-6 have been cancelled.
Claim 7 has been amended and replaced by the following: 
--7.	(Currently Amended) The deflector according to claim [[2]] 1
Claim 9 has been cancelled.
Claim 10 has been amended and replaced by the following: 
--10.	(Currently Amended) A condenser, comprising: an inlet in communication with a compressor, and a deflector for guiding a refrigerant gas flow from the compressor arranged in the condenser and at a position close to the inlet, wherein the deflector is provided with a deflecting structure projecting toward the inlet, and the deflecting structure is configured as impermeable to the refrigerant gas flow, wherein the deflector is configured to guide all refrigerant gas flow from the compressor; wherein the deflector has a curved cross section including a curved peak directed to the inlet and a curved trough on each side of the curved peak.--
Allowable Subject Matter
2.         Claims 1, 7, 8 and 10-12 are allowed.

Reason for Allowance
3.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the deflector for the condenser, wherein the condenser has an inlet in communication with a compressor, and the deflector for guiding a refrigerant gas flow from the compressor is arranged in the condenser and at a position close to the inlet, wherein the deflector is provided with a deflecting structure projecting toward the inlet, and wherein the deflector is configured to guide all refrigerant gas flow from the compressor; wherein the deflector has a curved cross section including a curved peak directed to the inlet and a curved trough on each side of the curved peak of instant independent claims 1 and 10.
The following references (US 2111570 A) to NEESON, (US 2111133 A) to ZWICKL, (US 20030192339 A1) to Macbain, (US 20050039587 A1) to Gorun et al., (US 5122352 A) to 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 3763

04/09/2021